HPIL Holding Announces Non-Reliance on Past Financial Statements SAGINAW, MI, April 19, 2013 (MARKETWIRE via COMTEX) HPIL Holding (the "Company") (OTCQB: HPIL) today announced that its financial statements for the second quarter and third quarter of 2012 (the “Affected Statements”) will be restated and, accordingly should no longer be relied upon by investors. As a result of its annual audit and consultation between the Company’s directors, executive officers, and its outside auditors, the Company discovered that certain assets acquired from a related party were recorded at the estimated fair value of the assets. Recording assets acquired in a related party transaction at the estimated fair value is not permitted under the generally accepted accounting principles in the United States of America (“GAAP”). Instead, in these circumstances, GAAP requires assets to be recorded at the current carrying value of the seller in the transaction. The Company made the determination on April 16, 2013, and expects that the restatement will reduce previously reported total assets and total stockholders’ equity (deficit) by approximately twenty-five million dollars. The
